TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00773-CV


Richard John Florance, Jr., Appellant

v.

Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
Attorney General of the State of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-12-001484


M E M O R A N D U M   O P I N I O N

 Appellant, Richard John Florance, Jr., has advised this Court that this cause was
docketed in error.  He explains that he perfected an administrative appeal in district court, that his
notice of appeal was inadvertently transmitted to our Clerk, and that he did not intend to pursue
an appeal to this Court at this time.  He requests that we dismiss this cause.  We grant Florance's
motion and dismiss his appeal.  See Tex. R. App. P. 42.1(a)(1).

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed on Appellant's Motion
Filed:   December 28, 2012